Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, Species A-1, B-1 in the reply filed on 22 April 2022 is acknowledged.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant is advised to amend withdrawn process claims to being commensurate in scope during prosecution to be considered for rejoinder.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (WO 2015/046313A1, machine translation).
Regarding claims 1 and 3, Makino discloses a solid electrolyte composition comprising: 
an inorganic solid electrolyte (A) having a conductivity of an ion of a metal belonging to Group I or II of the periodic table [0006]; and a binder (B), 
wherein the binder (B) has a segment a having at least one bond selected from a urethane bond, a urea bond, an amide bond, an imide bond, or an ester bond in a main chain [0006] and a functional group-containing hydrocarbon polymer segment having at least one selected from the following group of functional groups,  
a carboxylic acid group, a sulfonic acid group, a phosphoric acid group, a hydroxy group, an amino group, a cyano group, an alkoxysilyl group, an aromatic hydrocarbon ring group, an aromatic heterocyclic group, and an aliphatic hydrocarbon ring group in which three or more rings are fused [0045], and 
wherein the functional group-containing hydrocarbon polymer segment has at least one repeating unit selected from a repeating unit represented by Formula (2) (see annotated Fig 2 below),

    PNG
    media_image1.png
    291
    366
    media_image1.png
    Greyscale


in Formula (2), R11 to R27 each independently represent a hydrogen atom, an alkyl group, or an aryl group [0007], L12 represents a single bond or a divalent organic group that may have a substituent [0008], but does not explicitly teach a unit A that represents a functional group selected from the group of functional groups or the partial structure as recognized by Formula 3 or 4.
However, Makino recognizes a third component of the polymer binder containing a repeating unit having a hetero atom-containing group and by incorporating the repeating unit into the polymer binder it is expected that the conductivity of lithium ions is improved or the interaction with the inorganic solid electrolyte improves adhesion [0045-0049].  It would have been obvious to include a unit A that represents a functional group in formula 2 of Makino because of the recognition of a third component of the polymer binder to contain repeating units provides increased lithium ion conduction and improved adhesion. 
Regarding claim 2, Makino discloses the solid electrolyte composition according to claim 1, wherein the segment a is a hard segment having at least one bond selected from a urethane bond, a urea bond, an amide bond, or an imide bond in a main chain [0006].  
Regarding claim 4, Makino discloses the solid electrolyte composition according to claim 1, wherein the binder (B) has a soft segment which has a number-average molecular weight of 300 or more and has at least one chain selected from a polyalkylene ether chain, a polyester chain, a polycarbonate chain, or a silicone chain [0042].  
Regarding claim 5, Makino discloses the solid electrolyte composition according to claim 1, wherein the binder (B) has a non-functional group-containing hydrocarbon polymer segment that does not include any functional group selected from the group of functional groups [0045].  
Regarding claim 6, Makino discloses the solid electrolyte composition according to claim 1, wherein the binder (B) is a particulate polymer having an average particle diameter of 10 to 1,000 nm [0030].  
Regarding claim 7, Makino discloses the solid electrolyte composition according to claim 1, further comprising: a dispersion medium (C) [0105].  
Regarding claim 8, Makino discloses the solid electrolyte composition according to claim 1, further comprising: an active material (D) [0112].  
Regarding claim 9, Makino discloses the solid electrolyte composition according to claim 1, further comprising: a conductive auxiliary agent (E) [0139].  
Regarding claim 10, Makino discloses the solid electrolyte composition according to claim 1, wherein the inorganic solid electrolyte (A) is a sulfide-based inorganic solid electrolyte [0020].  
Regarding claim 11, Makino discloses a solid electrolyte-containing sheet [0152] comprising: 
an inorganic solid electrolyte (A) having a conductivity of an ion of a metal belonging to Group I or II of the periodic table [0006]; and a binder (B), 
wherein the binder (B) has a segment a having at least one bond selected from a urethane bond, a urea bond, an amide bond, an imide bond, or an ester bond in a main chain [0006] and a functional group-containing hydrocarbon polymer segment having at least one selected from the following group of functional groups,  
a carboxylic acid group, a sulfonic acid group, a phosphoric acid group, a hydroxy group, an amino group, a cyano group, an alkoxysilyl group, an aromatic hydrocarbon ring group, an aromatic heterocyclic group, and an aliphatic hydrocarbon ring group in which three or more rings are fused [0045], and 
wherein the functional group-containing hydrocarbon polymer segment has at least one repeating unit selected from a repeating unit represented by Formula (2) (see annotated Fig 2 below),

    PNG
    media_image1.png
    291
    366
    media_image1.png
    Greyscale


in Formula (2), R11 to R27 each independently represent a hydrogen atom, an alkyl group, or an aryl group [0007], L12 represents a single bond or a divalent organic group that may have a substituent [0008], but does not explicitly teach a unit A that represents a functional group selected from the group of functional groups or the partial structure as recognized by Formula 3 or 4.
However, Makino recognizes a third component of the polymer binder containing a repeating unit having a hetero atom-containing group and by incorporating the repeating unit into the polymer binder it is expected that the conductivity of lithium ions is improved or the interaction with the inorganic solid electrolyte improves adhesion [0045-0049].  It would have been obvious to include a unit A that represents a functional group in formula 2 of Makino because of the recognition of a third component of the polymer binder to contain repeating units provides increased lithium ion conduction and improved adhesion. 

Regarding claim 12, Makino discloses a method for manufacturing the solid electrolyte-containing sheet according to claim 11, the method comprising: a step of applying a solid electrolyte composition containing the inorganic solid electrolyte (A), the binder (B), and a dispersion medium (C) onto a base material; and a step of drying the applied solid electrolyte composition [0152, 0153].

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mimura et al. (WO 2015/046314A1, machine translation) discloses a solid electrolyte composition containing an inorganic solid electrolyte having conductivity of ions of a metal belonging to group 1 or group 2 of the periodic table (Abstract) wherein the polymers constituting the binders include functional groups such as carbonyl group, amino group, sulfonic acid group, phosphoric acid group, hydroxy group, ether group, cyano group, etc. [0026].
Muramoto et al. (WO 2005/027144) discloses a polymer solid electrolyte comprising a copolymer of repeating units of formula II, wherein each of R6 and R8 independently represents a hydrogen atom or a C1-C10 hydrocarbon group; and R9 represents an organic group having at least one functional group selected from the group consisting of hydroxyl, carboxyl, epoxy, an acid anhydride group and amino (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727